        Case 1:21-cv-01010-NONE-JLT Document 9 Filed 08/11/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ARCHIE PARKS,                      )                Case No.: 1:21-cv-01010-NONE-JLT (HC)
                                        )
12              Petitioner,             )                ORDER DENYING MOTION FOR
                                        )                APPOINTMENT OF COUNSEL
13        v.                            )
                                        )                (Doc. 8)
14   PEOPLE OF THE STATE OF CALIFORNIA,
                                        )
15                                      )
                Respondent.             )
16                                      )

17          On August 6, 2021, Petitioner filed what appears to be a motion to appoint counsel and a

18   duplicate of his initial habeas petition. (Doc. 8.) There currently exists no absolute right to

19   appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th

20   Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title 18 U.S.C. §

21   3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if “the interests of

22   justice so require.” See Rule 8(c), Rules Governing Section 2254 Cases. In the present case, the Court

23   does not find that the interests of justice require the appointment of counsel at the present time.

24   Accordingly, Petitioner’s request for appointment of counsel is DENIED.

25
26   IT IS SO ORDERED.

27      Dated:     August 11, 2021                                _ /s/ Jennifer L. Thurston
28                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
